Advisory Action

Response to Amendment
1.	Examiner acknowledges receipt of the amendment dated 6/14/21. Claims 1-4, 6-9 and 11-14 are pending in the application.

Response to Arguments
2.	Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive. 
3.	Applicant argues that Sreedhar does not teach a degraded write request, only a write request, and Friedman teaches only a degraded read request and not a degraded write request, so therefore the combination cannot teach a degraded write request. However, applicant defines a degraded I/O request in applicant’s specification para. 46-47 as executing an I/O request on extents out of the failure state only. Sreedhar, para. 56-57 also may execute I/O requests only on blocks out of the failure state and therefore teaches performing a degraded I/O request but Sreedhar doesn’t specifically teach the naming of a degraded I/O request. The applicant’s specification para. 47 teaches that in response to receiving an I/O request, it is detected whether parts of a disk are in a failure state. In other words, applicant’s own specification appears to teach that the I/O request is received as a normal I/O request and is only degraded in response to detection of extents in a failure state. Sreedhar, para. 57 teaches a similar method, where it is determined whether an I/O operation is targeted for a logical block with an unrecoverable error, in which case it is redirected. Therefore Sreedhar teaches performing a degraded read and write operation, but does not refer to them as degraded reads and writes. Friedman was combined to teach the wording of a degraded I/O request (see para. 134), where an I/O operation is targeting an unavailable storage location or a storage location in a failure state. The “degraded” definition as taught by Friedman would also apply to writes. It is not read exclusive. A degraded write 

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
4.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
5.	Per the instant office action, claims 1-15 stand rejected.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132